Title: Thomas Jefferson to Samuel Carr, 16 March 1811
From: Jefferson, Thomas
To: Carr, Samuel


          
            Dear Sir
            Monticello Mar. 16. 11
          
           I send the horse by the bearer. if he is to be had for 100 D I will take him without further hesitation or reserve. if 120.D are required, they must agree to take him back if his lameness does not go off in one month, during which he shall be little used, merely to see if he gets better. I shall be glad to be decided as soon as convenient.  I send you some Benni seed, and more asparagus beans having found a larger stock
          
            Your’s affectionately
            
 Th: Jefferson
          
        